DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 8/26/2022, the following has occurred: Claims 1, 8, 14, and 23 have been amended.
Claims 1 – 23 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 7 and 21 – 23), machine (claims 8 – 13), and manufacture (claims 14 – 20) which recite steps of
accessing a database including images of reference conditions depicting a range of malocclusion severities in each of a plurality of dentition categories, each reference condition including a corresponding first value;
determining a similar reference condition to an initial patient condition in each of the plurality of dentition categories by:
displaying an image of the initial patient condition in each of the plurality of dentition categories with the images of the  reference conditions in each of the plurality of dentition categories; and
receiving, via a user interface, a selection of at least one reference condition in one or more of the plurality of dentition categories that is similar to the initial patient condition in a same dentition category; and
generating a patient identifier matrix address including a plurality of positions, wherein:
each of the plurality of positions corresponds to one of the plurality of dentition categories; and
each of the plurality of positions includes a second value equal to the first value of the selected at least one reference condition for the corresponding one of the plurality of dentition categories;
creating a combined address based on the matrix address and a selected treatment goal;
determining, using the computer, one or more treatment by querying an indexing database using the combined address to produce data specific to a single patient condition-treatment goal combination;
displaying at least one of the one or more treatment options; and
generating the orthodontic treatment plan based on a user-selected treatment option of the one or more treatment options.
These steps of claims 1 – 23, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activities.
To further show that the Applicant’s invention is directed toward an abstract idea, the following Specification paragraphs are useful.  Emphasis is added.
Page 1, lines 13 – 16
FIELD OF THE INVENTION
The present invention is related generally to the field of orthodontics. More specifically, the present invention is related to methods and system for providing indexing orthodontic related treatment profiles and options.
Page 2, lines 14 – 33
In PAR, a score of zero would indicate ideal alignment and positioning of all orthodontic dental components as defined by generally accepted occlusal and aesthetic relationships the orthodontic community has adopted, and higher scores would indicate increased levels of irregularity. The overall score can be recorded on both pre- and post-treatment dental casts. The difference between these scores represents the degree of improvement because of orthodontic intervention. In addition to the PAR index, other indices may be used such as ICON, IOTN and ABO. These indices also rely on individual dental measurements in order to derive an assessment of deviation from an ideal. What is missing from the current indices is a system for case classification categorization. While there may exist classification systems for individual components of a dental malocclusion, a systematic method to objectively classify and catalogue the entire orthodontic dental condition in each dimension does not exist. More importantly, because in the majority of orthodontic treatment, a patient-specific treatment goal is not pre-established (other than "ideal") and used as a basis from which to judge the achieved treatment outcome, not only does a need exist to define parameters in such a way that each dental parameter of a patient's individual dentition can be objectively labeled, catalogued, and searched, there also exists a need to create an indexing system that can also be used to objectively characterize a patient's treatment goal in addition to the starting dentition, treatment outcome and treatment plan, so that specific guidance can be provided on future treatment plans, and also so that meta-analyses can be conducted to better understand the broader patient population.
In view of the foregoing, it would be desirable to have methods and systems to provide indexing and cataloguing of orthodontic related diagnostic and treatment components.
Page 21, lines 17 – 26
While the characterization of adult dentition has been discussed in conjunction with the embodiments described above, the various embodiments of the present invention may be used for the characterization of child dentitions. In addition, in accordance with the embodiments of the present invention, the various aspects of the present invention may be manually implemented by the user, for example, using print-out documentation, visual graphics, and/or photographic images of the conditions and/or treatment options, and further, may include, within the scope of the present invention, manual computation or calculation of the results. In this manner, within the scope of the present invention, the various embodiments discussed above in the context of a computerized system for implementing the aspects of the present invention, may be implemented manually.
The invention is directed toward the creation of an index. The index does not represent a technical improvement or a technological improvement. The index represents a potential usage.  No practical application occurs unless it is added toward a machine to create an appliance.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how comparing dentition categories may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using a computer amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification as quoted above, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of accessing a database amounts to mere data gathering, recitation of determining… a similar reference amounts to selecting a particular data source or type of data to be manipulated,  and generating the orthodontic treatment plan based on a user-selected treatment option)
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 7, 9 – 13, and 15 – 23, additional limitations, which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 23; accessing a database , e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining … a similar reference condition, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements
Computer and database– the Specification states
Page 4, lines 15 – 19 FIG. 1 is a block diagram of the overall indexing system 100 for practicing the various embodiments of the present invention. The indexing system 100 in one embodiment includes a terminal 101, which may be configured as a personal computer, workstation, or mainframe, and which includes a user interface input device 103 and a user interface output device 105, a storage unit 107, and a central server 109.
Page 21, lines 9 – 17 The various processes described above including the processes performed by the central server 109 (FIG. 1) in the software application execution environment in the indexing system 100 including the processes and routines described in conjunction with the Figures may be embodied as computer programs developed using an object oriented language that allows the modeling of complex systems with modular objects to create abstractions that are representative of real world, physical objects and their interrelationships. The software required to carry out the inventive process, which may be stored in the memory or data storage unit 107 of the indexing system or internally (not shown) within the central server 109, may be developed by a person of ordinary skill in the art and may include one or more computer program products.
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 7, 9 – 13, and 15 – 23, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
Step 2A, Prong One Analysis
The Applicant states, “The claims recite methods, systems and non-transitory computer readable media for determining an orthodontic treatment plan for a dentition of a patient.” This is exactly why the claim is directed toward organizing human activity.
The Applicant further states, “As discussed above, the claims recite features related to determining orthodontic treatment plans, and thus not similar to any of the enumerated "certain methods of organizing human activity."” In one statement, the Applicant describes creating a treatment plan but asserts that this treatment plan was done in a vacuum.  Why does a patient receive a treatment plan? Why does a patient receive treatment?  Because a physician has incentive to provide treatment and thus this is related to managing relationships or transactions between people, and sales activities or behaviors.
Step 2A, Prong Two Analysis
The Applicant states, “This combination of features integrates the alleged abstract idea (certain methods of organizing human activity) into a practical application of generating an orthodontic treatment plan for a particular patient's teeth.” The end result of the instant invention is a statement, either electronic or printed, with words on it. The words have meaning but that meaning is the abstract printed matter. The invention provides a statement of intent that may or may not ever be used.
Step 2B, Analysis
The Applicant states, “Even if the claims could be construed as being directed to the alleged judicial exception of certain methods of organizing human activity (which Applicant does not concede), each of the claims as a whole amounts to "significantly more" than the alleged judicial exception itself.” The Applicant is entitled to his opinion.  Having a series of abstract idea steps to produce nonfunctional descriptive information makes the steps novel and non-obvious. However, those steps are still an abstract idea.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiechmann et al. Pub. No.: US 2003/0152884 teaches a set of customized orthodontic brackets are provided with slots that are arranged substantially parallel to the tooth surface
Sachdeva et al US 2003/0194677 teaches a method and apparatus for generating a orthodontic template that assists in the placement of an orthodontic apparatus includes processing that begins by obtaining a digital model of an orthodontic structure of an orthodontic patient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
     
/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626